         Case 3:17-cr-00027-JBA Document 178 Filed 11/19/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                               CRIM. NO. 3:17CR27(JBA)

                     v.

JEFFREY PEARLMAN                                       November 19, 2020

               GOVERNMENT=S MEMORANDUM IN AID OF SENTENCING

       The United States respectfully submits this memorandum for the sentencing of the

defendant Jeffrey Pearlman currently scheduled for December 2, 2020.

I.     INTRODUCTION AND BACKGROUND

       On August 8, 2018, the defendant pled guilty to one count of conspiracy to defraud the

United States in violation of 18 U.S.C. Section 371.

II.    FACTS AND CIRCUMSTANCES OF DEFENDANTS= CONDUCT

       The defendant faces 5 years’ imprisonment, three years of supervised release, a fine, an

order of restitution and a mandatory $100 special assessment. As set forth in the presentence

report (“PSR”), the defendant’s total offense level is 21 and her imprisonment range is 37 to 46

months. The government agrees with the offense conduct outlined in paragraphs 8-20 of the PSR.

III. Discussion

       A. Determining an Appropriate Sentence Post-Booker

       Although the Sentencing Guidelines are no longer mandatory, they must be considered

by the Court along with the other factors listed in 18 U.S.C. ' 3553(a). United States v. Booker,

543 U.S. 220, 260-61 (2005); United States v. Crosby, 397 F.3d 103, 110 (2d Cir. 2005); Gall v.

United States, 552 U.S. 38, 50 n.6 (2007)(Adistrict courts must begin their analysis with the

Guidelines and remain cognizant of them throughout the sentencing process@). Ultimately, a
         Case 3:17-cr-00027-JBA Document 178 Filed 11/19/20 Page 2 of 7




district court=s sentence is reviewed for reasonableness. Booker, 543 U.S. at 260-61; Crosby, 397

F.3d at 114-15. Reasonableness is a flexible concept and district courts are given latitude in their

exercise of discretion to fashion an appropriate sentence, even a non-Guidelines sentence. See

United States v. Jones, 460 F.3d 191 (2d Cir. 2006).

       The Second Circuit has instructed district judges to consider the Guidelines Afaithfully@

when sentencing. Crosby, 397 F.3d at 114. The fact that the Sentencing Guidelines are no

longer mandatory does not reduce them to Aa body of casual advice, to be consulted or

overlooked at the whim of a sentencing judge.@ Crosby, 397 F.3d at 113. Because the Guidelines

are Athe product of careful study based on extensive empirical evidence derived from the review

of thousands of individual sentencing decisions,@ Gall, 552 U.S. at 46, district courts must treat

the Guidelines as the Astarting point and the initial benchmark@ in sentencing proceedings. Id. at

49; Kimbrough v. United States, 552 U.S. 85, 107 (2007). The Second Circuit has Arecognize[d]

that in the overwhelming majority of cases, a Guidelines sentence will fall comfortably within

the broad range of sentences that would be reasonable in the particular circumstances.@ United

States v. Fernandez, 443 F.3d 19, 27 (2d Cir. 2006); see also Kimbrough, 552 U.S. at 89 (AWe

have accordingly recognized that, in the ordinary case, the Commission=s recommendation of a

sentencing range will >reflect a rough approximation of sentences that might achieve ' 3553(a)=s

objectives.=@) (quoting Rita v. United States, 551 U.S. 338, 350 (2007)).

       In this case, the sentence should reflect the considered judgment of the Sentencing

Commission, Aan expert agency whose statutory charge mirrors the ' 3553(a) factors that the

district courts are required to consider,@ United States v. Rattoballi, 452 F.3d 127, 133 (2d Cir.




                                                2
         Case 3:17-cr-00027-JBA Document 178 Filed 11/19/20 Page 3 of 7




2006), and is Abased on extensive empirical evidence derived from the review of thousands of

individual sentencing decisions.@ Gall, 552 U.S. at 46.

       B.    The Section 3553 Factors

       Under 18 U.S.C. ' 3553(a), the sentencing Acourt shall impose a sentence sufficient, but

not greater than necessary, to comply with the purposes set forth in paragraph (2) of this

subsection.@ The statute then provides that A[t]he court, in determining the particular sentence

to be imposed, shall consider:@

       (1)     the nature and circumstances of the offense and the history and
               characteristics of the defendant;

       (2)     the need for the sentence imposedC

               (A)    to reflect the seriousness of the offense, to promote respect
                      for the law, and to provide just punishment for the offense;

               (B)    to afford adequate deterrence to criminal conduct;

               (C)    to protect the public from further crimes of the defendant;
                      and

               (D)    to provide the defendant with needed educational or vocational
                      training, medical care, or other correctional treatment in the most
                      effective manner;

       (3)            the kinds of sentences available;

       (4)            the kinds of sentence and the sentencing range established [in the
                      Sentencing Guidelines];

       (5)            any pertinent policy statement [issued by the Sentencing
                      Commission];

       (6)            the need to avoid unwarranted sentence disparities among
                      defendants with similar records who have been found guilty of
                      similar conduct; and

                                               3
         Case 3:17-cr-00027-JBA Document 178 Filed 11/19/20 Page 4 of 7




       (7)             the need to provide restitution to any victims of the offense.

18 U.S.C. ' 3553(a).

       The defendant=s criminal conduct in this matter involves very serious conduct, which

weighed in view of the factors set forth in ' 3553(a), support a sentence consistent with the

section 3553 factors. See 18 U.S.C. ' 3553(a)(4) (Court shall consider the sentence applicable

under the Guidelines). As explained below, the ' 3553(a) factors justify a sentence

commensurate with the criminal conduct engaged in by the defendant as well as the efforts taken

by him to ensure that such conduct never occurs again.

       1.    The Nature and Circumstances of the Offense

       By engaging in conduct contained in the Indictment, the defendant committed a very

serious crime over the course of several years.       In addition, the conduct engaged in by the

defendant and others outlined in the PSR was extremely very serious.

       2.    The Defendant=s History and Characteristics

       As the PSR states, the defendant had a good childhood but he has had some physical,

substance abuse and mental health issues throughout the course of his life. Against this backdrop,

the defendant to his credit is a hard worker and has worked to correct the criminal conduct that he

engaged in during the time period outlined in the PSR.

       The PSR, however, do not distinguish the defendant from most other white-collar

criminals. See United States v. McClatchey, 316 F.3d 1122, 1135 (10th Cir. 2003) (Aexcellent

character references are not out of the ordinary for an executive who commits white-collar crime;

one would be surprised to see a person rise to an elevated position in business if people did not



                                                4
         Case 3:17-cr-00027-JBA Document 178 Filed 11/19/20 Page 5 of 7




think highly of him or her@). The case law is replete with convicted felons who, despite their

criminal conduct, appear to be compassionate and praiseworthy people. The Sentencing Guidelines

do not, however, authorize a downward departure or variance merely because a defendant has

shown kindness, even considerable kindness, to others or because hhe has been an active member

in the community. Notably, the Guidelines already take into account the defendant=s lack of a

criminal record by according him a Criminal History Category of I.

       3.   The Sentence Must Promote Respect for the Law

       The sentence in this case must reflect the seriousness of the offense, promote public respect

for the law, and demonstrate that as a society we treat very seriously the conduct engaged in by

the defendant. Thus, the sentence should rebut the commonly expressed sentiment that engaging

in white collar crime is no big deal, and that it is acceptable to engage in such conduct without any

real consequences.

       4.   The Court Should Consider General Deterrence

       One of the factors the Court must consider in imposing sentence is the need for the sentence

to Aafford adequate deterrence to criminal conduct.@        18 U.S.C. ' 3553(a)(2)(B).      General

deterrence is an especially important goal in sentencing for criminal fraud offenses, because they

can be used as a way to deter other similarly situated people from engaging in similar conduct.

       In addition, the criminal conduct occurred over the course of approximately one year.

Consequently, the sentence needs to serve as a general deterrence to others who may choose to

ignore the law by placing their own financial needs and goals ahead of their legal obligations.

Such a sentence will further send a message to those who are employed in similar positions or who

are contemplating doing the same, that there will be substantial punishment for engaging in this


                                                5
         Case 3:17-cr-00027-JBA Document 178 Filed 11/19/20 Page 6 of 7




type of conduct. A sentence that does not account for general deterrence sends the wrong

message. As such, the sentence in this case should deter like-minded individuals and send a

strong message that such criminal activity and flagrant disregard of the law will not be tolerated

by this Court. See 18 U.S.C. ' 3553(a)(2)(B).

V.     CONCLUSION

       The Government respectfully requests that the Court impose a sentence consistent with the

factors outline in section 3553(a).

                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY

                                             /s/ Douglas P. Morabito

                                             DOUGLAS P. MORABITO
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Federal Bar No. CT20962
                                             157 Church Street; 23rd Floor
                                             New Haven, Connecticut 06510
                                             (203) 821-3810
                                             Douglas.morabito@usdoj.gov




                                                6
         Case 3:17-cr-00027-JBA Document 178 Filed 11/19/20 Page 7 of 7




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 19, 2020 a copy of the foregoing Government=s
Sentencing Memorandum was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the
Court=s electronic filing system or by mail to anyone unable to accept electronic filing as indicated
on the Notice of Electronic Filing. Parties may access this filing through the Court=s CM/ECF
System.


                                      /s/ Douglas P. Morabito

                                      DOUGLAS P. MORABITO
                                      ASSISTANT UNITED STATES ATTORNEY
                                      Federal Bar Number: CT20962
                                      157 Church Street, 23rd Floor
                                      New Haven, CT 06510
                                      (203) 821-3700




                                                7
